Exhibit 10.5
 
EXECUTIVE EMPLOYMENT AGREEMENT
GENESIS GROUP HOLDINGS INC.
 
This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of
January 16, 2010 by and between Genesis Group Holdings, Inc., a company
incorporated and existing under the laws of the State of DELAWARE (the
“Company”), and BILLY CAUDILL, an individual (the “Executive”). The term
“Company”as used herein with respect to all obligations of the Executive
hereunder shall be deemed to include the Company and all of its direct or
indirect parent companies, subsidiaries or affiliates of its parent companies
(collectively, the “Group”).
 
RECITALS
 
A.
The company desires to employ the Executive and to assure itself of the services
of the Executive during the term of Employment (as defined below).

 
B.
The Executive desires to be employed by the Company during the term of
Employment and under the terms and conditions of this Agreement.

 
AGREEMENT
 
The parties hereto agree as follows:
 
1. POSITION
 
The Executive hereby accepts a position as President/COO (the “Employment”) of
the Company to work with the Board of Directors and at their behest in the
management and day to day operations of the Company.
 
2. TERM
 
Subject to the terms and conditions of this Agreement, the initial term of the
Employment shall be Five year(s), commencing on January 16, 2010 (the “Effective
Date”), unless terminated earlier pursuant to the terms of this Agreement. Upon
expiration of the initial number year(s) term, the Employment shall be
automatically extended for one-year terms unless either party gives the other
party hereto a thirty day prior written notice to terminate the Employment prior
to the expiration of such one-year term or unless terminated earlier pursuant to
the terms of this Agreement.
 
3. DUTIES AND RESPONSIBILITIES
 
The Executive’s duties at the Company will include all jobs assigned the Board
of Directors of the Company (the “Board”).

 
 

--------------------------------------------------------------------------------

 
 
The Executive shall devote his or her working time, attention, and skills to the
performance of his or her duties at the Company and shall faithfully and
diligently serve the Company in accordance with this Agreement and the
guidelines, policies and procedures of the Company approved from time to time by
the Board.
 
The Executive shall use best efforts to perform the duties hereunder. The
Executive will be responsible for building the operations of the Company with
internal growth and acquisitions of new companies. The Executive will be
staffing the Company with proper management and personnel. The key management
team of the Executive’s operations will be eligible for stock now and stock
awards in the future based upon performance.
 
4. NO BREACH OF CONTRACT
 
The Executive hereby represents to the Company that: (i) the execution and
delivery of this Agreement by the Executive and the performance by the Executive
of the Executive’s duties hereunder shall not constitute a breach of, or
otherwise, contravene, the terms of any other agreement or policy to which the
Executive is a party or otherwise bound; (ii) that the Executive has no
information (including, without limitation, confidential information and trade
secrets) relating to any other person or entity which would prevent, or be
violated by, the Executive entering into this agreement or carrying out his or
her duties hereunder; (iii) that the Executive is not bound by confidentiality,
trade secret, or similar agreement (other than this) with any other person or
entity, as the case may be.
 
5. LOCATION
 
The Executive will be based in South Florida and Lexington, KY, United States,
until both parties hereto agree to change otherwise.
 
6. COMPENSATION AND BENEFITS
 
(a)
Cash Compensation: (1) The Executive’s annual compensation shall be $200,000.00
paid in weekly increments and subject to periodic review or adjustment by the
Board based upon the earnings of the Company. In the event that the cash flow to
the Company is insufficient to pay the compensation called for herein, the
Executive shall be entitled to equivalent equity compensation. (2) The Executive
shall be entitled to annual bonus compensation equal to 5% of the Company’s
EBIDTA for the twelve month period ending December 31. Bonus compensation shall
be paid in cash or stock at the discretion of the Board of Directors. (3) The
Executive shall have use of a vehicle of his choosing not to exceed $1,000.00
per month in cost to the company in addition to all company related expenses.

 
(b)
Equity Incentives: To the extent the Company adopts and maintains a share
incentive plan, the Executive will be eligible to participate in such plan
pursuant to the terms thereof as determined by the Company. As an initial
incentive to the execution of this Agreement, the Executive shall receive
25,000,000 shares of the Company’s common stock with appropriate 144
restrictions thereon, based on a current capitalization of approximately
100,000,000 shares issued and outstanding, if in the first year of employment
the Company books more than $20,000,000.00 in contracts and new company
acquisitions, the Executive shall receive an additional 25,000,000 shares of
stock.


 
 

--------------------------------------------------------------------------------

 
 
(c)
Benefits: The Executive is eligible for participation in any standard employee
benefit plan of the Company or personal insurance, including any health
insurance plan and annual holiday plan. In addition, the Executive shall be
entitled to reimbursement of all reasonable expenses as approved by the Board.

 
7. TERMINATION OF THE AGREEMENT
 
(a)
By the Company: The Company may terminate the Employment for cause, at any time,
without advance notice or remuneration, if (1) the Executive is convicted or
pleads guilty to a felony or act of fraud, misappropriation or embezzlement, (2)
the Executive has been negligent or acted dishonestly to the detriment of the
Company, (3) the Executive has been negligent or actions amounting to misconduct
or failed to perform duties hereunder and such failure continues after the
Executive is afforded a reasonable opportunity to cure such failure, (4) the
Executive has died, or (5) the Executive has a disability which shall mean a
physical or mental impairment which, as reasonably determined by the Board,
renders the Executive unable to perform the essential functions of employment
with the Company, even with reasonable accommodation that does not impose an
undue hardship on the Company, for more than 60 days in any 12-month period,
unless a longer period is required by applicable law, in which case that longer
period would apply. In addition, the Company may terminate the Employment
without cause, at any time, upon two- month prior written notice to the
Executive during any period after the first anniversary of the effective date.

 
(b)
By the Executive: If there is a material and substantial reduction in the
Executive’s existing authority and responsibilities and such resignation is
approved by the Board, the Executive may resign upon one-month prior written
notice to the Company during the first year after the Effective Date, or
two-month prior written notice to the Company during any period after the first
anniversary of the Effective Date.

 
(c)
Notice of Termination: Any termination of the Executive’s employment under this
agreement shall be communicated by written notice of termination from the
terminating party to the terminating party to the other party. The notice of
termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting termination.

 
(d)
Remuneration upon Termination: Upon the Company’s termination of the Employment
without cause pursuant to subsection (a) above or the Executive’s resignation
upon the Board’s approval pursuant to subsection (b) above, the Company will
provide remuneration to the Executive as follows: (1) if such termination or
resignation becomes effective during the first year after joining the Company
(the Starting Date), the Company will provide the Executive with a severance pay
equal to one year base salary of the Executive; (2) if such termination or
resignation becomes effective during the second year after the Starting Date,
the Company will provide the Executive with a severance pay equal to one year
base salary to the Executive; (3) if such termination or resignation becomes
effective during any period after the second anniversary of the Starting Date,
the Company will provide the Executive with a severance pay equal to two years
of the base salary of the Executive; and (4) the Executive may exercise any
vested option as the date of termination pursuant to the applicable share
incentive plan. Except for the foregoing, the Executive shall not be entitled to
any severance payments or benefits upon the termination of the Employment for
any reason, unless otherwise agreed by the Company.


 
 

--------------------------------------------------------------------------------

 
 
8. CONFIDENTIALITY AND NON-DISCLOSURE
 
(a)
Confidentiality and Non-Disclosure: In the course of the Executive’s services,
the Executive may have access to the Company and/or the Company’s client’s
and/or prospective client’s trade secrets and confidential information, included
but not limited to those embodied in memoranda, manuals, letters or other
documents, computer disks, tapes or other information storage devices, hardware,
or other media vehicles, pertaining to the Company and/or the Company’s client’s
and/pr prospective client’s business. All such trade secrets and confidential
information are considered confidential. All materials containing any such trade
secrets and confidential information are property of the Company and/or the
Company’s client and/or prospective client, and shall be returned to the Company
and/or the Company’s client and/or prospective client upon expiration or earlier
termination of this Agreement. The Executive shall not directly or indirectly
disclose or use any such trade secret or confidential information, except as
required in the performance of the Executive’s duties in connection with the
Employment, or pursuant to applicable law.

 
(b)
Trade Secrets: During and after the Employment, the Executive shall hold the
Trade Secrets in strict confidence; the Executive shall not disclose these Trade
Secrets to anyone except other employees of the Company who have a need to know
the Trade Secrets in connection with the Company’s business. The Executive shall
not use the Trade Secrets other than for the benefits of the company. “Trade
Secrets” means information deemed confidential by the Company, treated by the
Company or which the Executive know or ought reasonably to have known to be
confidential, and trade secrets, including without limitation designs,
processes, pricing policies, methods, inventions, conceptions, technology,
technical data, financial information, corporate structure and know-how,
relating to the business and affairs of the Company and its subsidiaries,
affiliates and business associates, whether embodied in memoranda, manuals,
letters or other documents, computer disks, tapes or other information storage
devices, hardware, or other media or vehicles. Trade Secrets do not include
information generally known or released to public domain through no fault of the
Executive.

 
(c)
Former Employer Information: The Executive agrees that he or she has not and
will not, during the term of his or her employment, improperly use or disclose
any proprietary information or trade secrets of any former employer, unless the
former employer has been acquired by the Company, or other person or entity with
which the Executive has an agreement to keep in confidence information acquired
by the Executive, if any. The Executive will indemnify the Company and hold it
harmless from and against all claims, liabilities, damages, and expenses,
including reasonable attorneys’ fees and cost of suit, arising out of or in
connection with any violation of the foregoing.


 
 

--------------------------------------------------------------------------------

 
 
(d)
Third Party Information: The Executive recognizes that the Company may have
received, and in the future may receive, from third parties their confidential
or proprietary information subject to a duty on the Company’s part to maintain
the confidentiality of such information and use it only for certain limited
purposes. The Executive agrees that the Executive owes the Company and such
third parties, during the Executive’s employment by the Company and thereafter,
a duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person or firm and to use it in a
manner consistent with, and for the limited purposes permitted by, the Company’s
agreement with such third party.

 
This Section 8 shall survive the termination of this Agreement for any reason.
In the event the Executive breaches this Section 8, the Company shall have right
to seek any and all remedies at law or in equity.
 
9. NON-COMPETITION AND NON-SOLICITATION
 
In consideration of the base salary provided to the Executive by the Company
hereunder, the adequacy of which is hereby acknowledged by the parties hereto,
the Executive agrees that during the term of Employment and for a period of one
year following the termination of the Employment, for whatever reason:
 
(a)
The Executive will not approach clients, customers or contacts of the Company or
other persons or entities introduced to the Executive in the Executive’s
capacity as a representative of the Company for the purposes of doing business
with such persons or entities which will harm the business relationship between
the Company and such persons and/or entities;

 
(b)
unless expressly consented to by the Company, the Executive will not assume
employment with or provide services for any Competitor, or engage, whether as
principal, partner, licensor or otherwise, in any Competitor; and

 
(c)
unless expressly consented to by the Company, the Executive will not seek
directly or indirectly, by the offer of alternative employment or other
inducement whatsoever, to solicit the services of any employee of the Company
employed as at or after the date of such termination, or in the year preceding
such termination.

 
The provisions contained in this Section 9 are considered reasonable by the
Executive and the Company. In the event that any such provisions should be found
to be void under applicable laws but would be valid if some part thereof was
deleted or the period or area of application reduced, such provisions shall
apply with such modification as may be necessary to make them valid and
effective.
 
This Section shall survive the termination of this Agreement for any reason. In
the event the Executive breaches this Section, the Executive acknowledges that
there will be no adequate remedy at law, and the company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including monetary damages if appropriate). In any
event, the Company shall have right to seek any and all remedies permissible at
law or in equity.
 


 
 

--------------------------------------------------------------------------------

 
 
 
10. ASSIGNMENT
 
This Agreement is personal in its nature and neither of the parties hereto
shall, without the consent of the other, assign or transfer this Agreement or
any rights or obligations hereunder; provided however, that (i) the Company may
assign or transfer this Agreement or any rights or obligations hereunder to any
member of the Group without such consent, and (ii) in the event of a
change-of-control transaction of the company, this Agreement shall, subject to
the provisions hereof, be binding upon and inure to the benefit of such
successor and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder.
 
11. SEVERABILITY
 
In any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of this
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.
 
12. GOVERNING LAW
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, U.S.A.
 
13. AMENDMENT
 
This Agreement may not be amended, modified or changed (in whole or in part),
except by a formal, definitive written agreement expressly referring to this
Agreement, which agreement is executed by both of the parties hereto.
 
14. WAIVER
 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any right,
remedy, power or privilege, nor shall any waiver of any right, remedy, power or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power or privilege with respect to any other occurrence. No waiver shall
be effective unless it is in writing and is signed by the party asserted to have
granted such waiver.

 
 

--------------------------------------------------------------------------------

 
 
15. NOTICES
 
All notices, requests, demands and other communications required or permitted
under this Agreement shall be in writing and shall be deemed to have been duly
given and made if (i) delivered by hand, (ii) otherwise delivered against
receipt therefore, or (iii) send by a recognized courier with next-day or
second-day delivery to the last known address of the other party.
 
16. COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original as against any party whose signature appears
thereon, and all of which together shall constitute one and the same instrument.
This Agreement shall become binding when one or more counterparts hereof,
individually or taken together, shall bear the signatures of all of the parties
reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.
 
17. NO INTERPRETATION AGAINST DRAFTER
 
Each party recognizes that this Agreement is a legally binding contract and
acknowledges that such party has had the opportunity to consult with legal
counsel of choice. In any construction of the terms of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such terms.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed on the dated listed in
Section 2.
 
Genesis Group Holding, Inc.

      /s/ Gideon Taylor  
Gideon Taylor, CEO
      /s/ Billy Caudill  
Billy Caudill, Employee

 
 
 
 
 

--------------------------------------------------------------------------------